The opinion of the Court was delivered by
Rogers, J.
The objection, that there was no petition on which to found the alias re-review, is fatal. A review is a matter of right, and is had at the expense of the county; but when a re-review is had, it is at the expense of the petitioner; and hence the necessity of a petitioner, in order that the court may know on whom to throw the costs. That the costs have been paid, is no answer, for the court only has jurisdiction on petition. The 25th section of the Act of 16th June 1836, directs that in all cases of *204views for any purpose mentioned in the Act, the respective courts shall, on petition of any person interested, direct a second view or review for the same purpose. And by the same Act, section 60, reviewers and viewers, upon a third or any subsequent view, shall be entitled each to receive the like compensation from the persons at whose instance they were appointed, for every day by them necessarily employed in that service.” Now this may not be easily known, unless a petition for a third or any subsequent review is required. The court cannot resort to the original petitioners for this purpose, as it may be they are not the persons who require the re-review.
It is said there were exceptions to the previous proceedings, and that these should have been disposed of before issuing the order. And regularly this should have been done; and had the objection been taken- in the court below, it would have been fatal, if true in fact. But, having omitted to do so in the court where the truth would have been found, all irregularity is waived. Case of Allentown Road, (5 Whart. 445).
There is nothing in the third exception. The object is to review the ground between two certain points, and of course the order is general and directed to those points. The presumption is, that in performing that duty they will view the ground over which the road had been laid out by the former viewers. Case of Spear’s Road, (4 Binn. 177).
The last error is also fatal. The order directs a view of a road beginning at Thomas Richards’ lane, and to end where that lane intersects the new road. The report does not conform in these particulars to the order, but begins at a different place. That viewers are restricted to the space within specified points, is ruled in West Chester Road Case, (2 Rawle 422) and in other cases.
Proceedings reversed.